IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                   : NO. 911
                                         :
REAPPOINTMENT TO THE                     : SUPREME COURT RULES DOCKET
PENNSYLVANIA BOARD OF LAW                :
EXAMINERS                                :



                                     ORDER


      AND NOW, this 11th day of April, 2022, Lawrence J. Moran, Sr., Esquire,

Lackawanna County, is hereby reappointed as a member of the Pennsylvania Board of

Law Examiners for a term of three years, commencing June 9, 2022.